Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawal from Issue
The indicated allowability of claim 25 is withdrawn in view of the newly discovered references to Manuchehri et al. and Friedl et al.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manuchehri et al. US 2016/0030385 A1, in view of Friedl et al. US 9,155,705 B2.
Manuchehri teaches a method for treating metabolic disorder selected from the group consisting of type 1 diabetes mellitus, type 2 diabetes mellitus, impaired glucose tolerance, hyperglycemia, postprandial hyperglycemia, overweight, obesity, including class I obesity, class II obesity, class III obesity, visceral obesity and abdominal obesity, and the metabolic syndrome.  See paragraphs 0029-0031 and 0054-0056.  The method comprises administering to a patient in need thereof a composition comprising SGLT-2 inhibitor and a biguanide such as metformin.  See abstract, paragraphs 0057, 0141 and 0153-0158.  The composition can be formulated into oral dosage form including tablet.  See paragraph 0160.  Dosing amounts of SGLT-2 inhibitor and metformin are found in paragraphs 0161 and 0180, respectively.  Example A, shows tablet with no ingredients added that would retard release, therefore this is an immediate release tablet that is monolayer.  
It is noted that Manuchehri does not expressly teach the release rate requires in the claim, namely, at least 75% by weight of each drug release after 45 minutes.  However, the claimed release rate is known as an immediate release rate in a monolayer tablet comprising active agents useful for the treatment of diabetes.  See for example the teaching in Friedl.  More significantly, at columns 6 and 17-18, and Table 1, where Friedl teaches a monolayer tablet comprising metformin and a partner drug and one or more excipients.  The claimed dosing for metformin in the tablet is found in column 12.  Applicant’s attention is called to column 19, lines 38+, where an immediate release composition having the claimed release rate of at least 75% active agent is released after 45 minutes is found.
Thus, it would have been prima facie obvious for one of ordinary skill in the art to, by routine experimentation combining SGLT-2 inhibitor and metformin in a tablet having an immediate release rate that falls within the claimed range with the expectation to obtain a composition useful for improving glycemic control.  This is because Friedl teaches mono-layer tablets, bi-layer tablets, tri-layer tablets and press-coated tablets are good measures to achieve the goal under consideration of desired pharmaceutical profiles and characteristics of a DPP-4 inhibitor and a partner drug used for treating diabetic or related conditions.  This is also because Friedl teaches combining metformin and a partner drug in a tablet having the claimed immediate release rate is known and available in the art.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615